Citation Nr: 1620687	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  08-29 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected anxiety disorder and/or hypertension.

2.  Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

H.M. Walker, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty with the United States Air Force from February 1958 to May 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2008 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the March 2008 rating decision, the RO denied service connection for sleep apnea.  In the May 2013 rating decision, the RO granted service connection for anxiety disorder (claimed as PTSD) and assigned a 30 percent rating, effective May 18, 2012.  

In June 2014, the Veteran's claims were most recently remanded for additional development.  Following the issuance of a February 2015 Statement of the Case, the appeal of entitlement to an initial disability rating in excess of 30 percent for anxiety disorder was perfected that same month.   

In May 2011, the Veteran appeared and testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Unfortunately, the Board finds that another remand is necessary regarding the Veteran's service connection claim for obstructive sleep apnea and increased rating claim for anxiety disorder.

Sleep Apnea

In the April 2016 appellate brief, the Veteran's representative argued that the Veteran's sleep apnea could have been caused or aggravated by his service-connected hypertension, citing medical studies and treatises noting a potential relationship between the two conditions.  In the 2011 VA examination, the examiner referenced the Veteran's hypertension, but did not provide an adequate opinion as to whether it caused or aggravated the claimed sleep apnea.  The December 2014 supplemental opinion included a discussion of whether the Veteran's sleep apnea was secondary to his service-connected anxiety disorder, but did not include an opinion as to whether it is secondary to his service-connected hypertension.  

The Board finds that supplemental opinions are necessary regarding the possibility that the Veteran's service-connected hypertension caused or chronically worsened (aggravated) his sleep apnea.  As such, this claim is remanded.

Anxiety

The Veteran seeks an initial disability rating in excess of 30 percent for his service-connected anxiety disorder.  He was most recently afforded a VA psychiatric examination in April 2013.  

In his June 2013 Notice of Disagreement, the Veteran reported continued treatment at the Killeen Texas Vet Center and that the April 2013 VA examination did not adequate address his psychiatric symptoms.  Treatment records from the Killeen Texas Vet Center, dated from January 2011 to June 2013 are already associated with the claims file, but the Veteran contends additional treatment that could have a bearing on the outcome of his appeal.  Following receipt of these outstanding records, the Board finds that a current VA examination would be helpful in determine the nature and severity of his service-connected anxiety disorder.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Take necessary steps to associate with the claims file updated VA treatment records and treatment records from the Killeen Texas Vet Center for the period from June 2013 to the present.

2.  Then, schedule the Veteran for a VA mental disorders review examination.  The claims folder must be reviewed in conjunction with the examination. 

The examiner must describe in detail the current signs and symptoms of service-connected anxiety, as well as the functional impact of such.  

3.  Forward the Veteran's electronic claims file to an appropriate examiner for an opinion regarding the claimed sleep apnea.  The examiner must review the claims file in conjunction with the examination.  

It is left to the examiner's discretion whether to reexamine the Veteran.  

The examiner must opine as to whether the Veteran's sleep apnea is at least as likely as not (50 percent probability or greater) caused or aggravated by service or the service-connected hypertension.  The examiner should discuss those authorities cited in the April 2016 informal hearing presentation submitted on behalf of the Veteran.

A full and complete rationale for any opinion expressed is required.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





